Exhibit 10.22

 

GOOGLE REGISTRATION RIGHTS AGREEMENT

MARCH __, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1 Definitions

   1

        1.1

  

Certain Definitions

   1

Section 2 Registration Rights

   4

        2.1

  

Request for Registration.

   4

        2.2

  

Company Registration.

   7

        2.3

  

Registration Procedures

   9

        2.4

  

Indemnification and Contribution.

   12

        2.5

  

Information by Holder

   14

        2.6

  

Rule 144 Reporting and Administration

   14

        2.7

  

Market Stand-Off Agreement

   15

        2.8

  

Transfer or Assignment of Registration Rights

   15

        2.9

  

Limitations on Subsequent Registration Rights

   15

        2.10

  

Termination of Registration Rights

   15

Section 3 Miscellaneous

   15

        3.1

  

Amendment

   15

        3.2

  

Notices

   15

        3.3

  

Governing Law; Waiver of Jury Trial

   17

        3.4

  

Successors and Assigns

   17

        3.5

  

Entire Agreement

   17

        3.6

  

Delays or Omissions

   17

        3.7

  

Severability

   17

        3.8

  

Titles and Subtitles

   17

        3.9

  

Counterparts

   18

        3.10

  

Telecopy Execution and Delivery

   18

        3.11

  

No Impairment

   18

        3.12

  

Confidentiality

   18

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of March __,
2006, by and among Time Warner Inc., a Delaware corporation, AOL Holdings LLC, a
Delaware limited liability company (“Holdco”), and Google Inc., a Delaware
corporation (“Google”). Unless otherwise defined herein, capitalized terms used
in this Agreement have the meanings ascribed to them in Section 1 hereof.

RECITALS

WHEREAS, Google, Time Warner Inc. and America Online, Inc. have entered into a
Contribution Agreement, dated as of [                    ] (the “Contribution
Agreement”).

WHEREAS, pursuant to the Contribution Agreement Google will be issued limited
liability company interests in Holdco (the “Securities”) in exchange for one
billion dollars ($1,000,000,000) in cash.

WHEREAS, it is a condition to the closing of the sale of the Securities to
Google pursuant to the Contribution Agreement that Holdco and Google execute and
deliver this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Contribution Agreement, and other consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1

Definitions

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

(a) “business day” shall mean any day other than a Saturday or Sunday or a day
on which banks in New York, New York are closed.

(b) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

(c) “Company” shall mean Holdco; provided that following the Entity Conversion,
“Company” shall mean the Conversion Entity.

(d) “Contribution Agreement” shall have the meaning set forth in the Recitals.

(e) “Conversion Entity” shall mean the corporation resulting from the Entity
Conversion.

(f) “Conversion Stock” shall mean the Common Stock of the Conversion Entity
issued in exchange for the membership interests of Holdco upon the Entity
Conversion.

(g) “Distribution” shall mean a distribution (by pro rata distribution or
dividend, by exchange offer/”split-off” or by any comparable means) of direct or
indirect equity interests of Holdco or Conversion Stock to the holders of TW
Common Stock or the holders of capital stock of any parent entity of TW;
provided that such equity interests or Conversion Stock are (immediately



--------------------------------------------------------------------------------

following such distribution) registered under the Exchange Act and registered on
or listed for trading on, as applicable, an Eligible Exchange.

(h) “Eligible Exchange” shall mean either the New York Stock Exchange or the
Nasdaq National Market.

(i) “Entity Conversion” shall mean the conversion of Holdco from a limited
liability company to a corporation pursuant to Section 9.01 of the Operating
Agreement.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(k) “Google” shall mean Google Inc., a Delaware corporation.

(l) “Holder” shall mean any Google Entity (as such term is defined in the
Operating Agreement) that is a holder of Registrable Securities.

(m) “Indemnified Party” shall have the meaning set forth in Section 2.4(c).

(n) “Indemnifying Party” shall have the meaning set forth in Section 2.4(c).

(o) “Initial Public Offering” shall mean the closing of the Conversion Entity’s
first public offering of its common stock pursuant to an effective registration
statement under the Securities Act.

(p) “Initiating Holder” shall mean any Holder making a Demand Registration
Request pursuant to Section 2.1.

(q) “Inspectors” shall have the meaning set forth in Section 2.3(k).

(r) “IPO Demand” shall mean a request for registration pursuant to Section 2.1
which registration would constitute the Initial Public Offering of the Company.

(s) “Material Adverse Effect” on the Company shall mean a material adverse
effect on the business, assets, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole.

(t) “Minimum Amount” shall mean (i) if in connection with an IPO Demand, the
lesser of: (x) an amount of Registrable Securities the aggregate market value of
which is equal to $200 million or more, as determined and certified in writing
by the proposed managing underwriter of the Initial Public Offering, and (y) 40%
of the Registrable Securities then held by the Holders and (ii) if in connection
with a Demand Registration Request made after the Initial Public Offering or the
Distribution, as the case may be, the lesser of: (x) an amount of Registrable
Securities the aggregate value of which is equal to $100 million or more based
on the closing sale prices of Conversion Stock on an Eligible Exchange, as
reported in The Wall Street Journal, Northeastern edition, for each of the
twenty (20) consecutive Trading Days immediately preceding such Demand
Registration Request and (y) 20% of the Registrable Securities then held by the
Holders.

(u) “Operating Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of Holdco, as such may be amended from time to time in
accordance with the provisions thereof.

 

-2-



--------------------------------------------------------------------------------

(v) “Other Selling Stockholders” shall mean persons other than Holders
(including any Time Warner Entity (as such term is defined in the Operating
Agreement)) who either: (i) by virtue of agreements with the Company, are
entitled to include their Other Shares in any registration subject to this
Agreement or (ii) hold Other Shares sought to be included in a registration
subject to this Agreement.

(w) “Other Shares” shall mean shares of common stock or other equity interests
of the Company, other than Registrable Securities, with respect to which
registration rights have been granted or are otherwise sought to be included in
a registration subject to this Agreement.

(x) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act or the Exchange Act, and the declaration or
ordering of the effectiveness of such registration statement by the Commission.

(y) “Registrable Securities” shall mean (i) shares of Conversion Stock issued or
issuable pursuant to the conversion of the Securities upon the Entity
Conversion; (ii) any Conversion Stock otherwise acquired by the Holders after
the date hereof in a manner that is not in violation of the Operating Agreement;
and (iii) any common stock issued as a dividend or other distribution with
respect to or in exchange for or in replacement of the shares referenced in
clause (i) or (ii) above; provided, however, that Registrable Securities shall
not include any securities described in clause (i), (ii) or (iii) above which
(A) have previously been registered under the Securities Act, (B) have been sold
to the public either pursuant to an effective registration statement or Rule 144
under the Securities Act or (C) have been sold in a private transaction in which
the transferor’s rights under this Agreement are not validly assigned pursuant
to Section 2.8.

(z) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and one special counsel for
the Holders, blue sky fees and expenses, and expenses of any regular or special
audits incident to or required by any such registration, but shall not include
Selling Expenses and fees and disbursements of additional counsel for the
Holders.

(aa) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(bb) “Rule 145” shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(cc) “Rule 415” shall mean Rule 415 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(dd) “Securities” shall have the meaning set forth in the Recitals.

(ee) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

(ff) “Selling Expenses” shall mean all underwriting discounts, brokers or other
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities, and fees

 

-3-



--------------------------------------------------------------------------------

and disbursements of counsel for any Holder (other than the fees and
disbursements of one special counsel to the Holders included in Registration
Expenses).

(gg) “Shelf Registration” shall mean a registration on Form S-3 (or any
successor thereto) or any other appropriate form pursuant to Rule 415 under the
Securities Act (or any successor rule that may be adopted by the Commission)
providing for the sale of securities on a delayed or continuous basis.

(hh) “Suspension Period” shall have the meaning set forth in Section 2.3(d).

(ii) “Trading Day” shall mean, for a particular equity security, a day on which
trading prices for such equity security are quoted on the Eligible Exchange on
which such equity security is traded.

(jj) “TW” shall mean Time Warner Inc., a Delaware corporation, unless and until
any of the following events occur: (i) any person the common stock of which is
registered under Section 12 of the Exchange Act becomes the beneficial owner of
more than 50% of the total outstanding equity interests of Time Warner Inc. and
Time Warner Inc. ceases to have its common stock registered under the Exchange
Act and listed on a national securities exchange, in which case “TW” shall mean
such person, (ii) Time Warner Inc. consolidates with or merges with or into, or
transfers all or substantially all its assets to, any person the common stock of
which is registered under Section 12 of the Exchange Act, in which case “TW”
shall mean such person, or (iii) Time Warner Inc. transfers all (but not less
than all) of its equity interests in the Company, directly or indirectly, to any
person the common stock of which is registered under Section 12 of the Exchange
Act, in which case “TW” shall mean such person.

(kk) “TW Common Stock” shall mean the common stock of TW.

(ll) “Withdrawn Registration” shall have the meaning set forth in
Section 2.1(f).

Section 2

Registration Rights

2.1 Request for Registration.

(a) Request for Registration. Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from Initiating Holders a written
request (a “Demand Registration Request”) signed by such Initiating Holders that
the Company effect any registration with respect to not less than a Minimum
Amount of the Registrable Securities (such request shall state the number of
shares of Registrable Securities to be disposed of and the intended methods of
disposition of such shares by such Initiating Holders, including the proposed
managing underwriters, if any), the Company will as soon as practicable (but in
any event within sixty (60) calendar days of the Demand Registration Request),
file such registration and use its reasonable best efforts to cause such
registration to become effective (including, without limitation, filing
pre-effective and post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws, and appropriate compliance
with the Securities Act and/or Exchange Act and any other governmental
regulations or requirements) and to permit or facilitate the sale and
distribution of such Registrable Securities. Upon receipt of such request, the
Company shall promptly deliver notice of such request to all other Holders who
each shall then have twenty (20) calendar days to notify the Company in writing
of their desire to be included in such registration. If the request for
registration contemplates an underwritten public offering, the Company shall
state such in the written notice and, in such event, the right of any such other
Holder to participate in such registration shall be conditioned upon such

 

-4-



--------------------------------------------------------------------------------

Holder’s participation in such underwritten public offering and the inclusion of
such Holder’s Registrable Securities in the underwritten public offering to the
extent provided herein.

(b) Limitations on Requested Registration. No Holder shall make (or be deemed to
have made) a Demand Registration Request (and, with respect to
Section 2.1(b)(iv), the Company shall not be obligated to file a preliminary
registration statement) pursuant to this Section 2.1:

(i) prior to the earlier of: (A) July 1, 2008, (B) one hundred eighty
(180) calendar days following the effective date of the Company’s Initial Public
Offering and (C) ninety (90) calendar days following a Distribution;

(ii) after the Company has effected three (3) such registrations pursuant to
this Section 2.1; provided, however, that the Company shall only be required to
effect two (2) such registrations pursuant to this Section 2.1 following the
Initial Public Offering or Distribution (counting for all purposes of this
Section 2.1(b)(ii) only registrations which have been declared or ordered
effective and pursuant to which either: (A) all securities registered thereunder
have been sold, or (B) the registration statement relating thereto has been
effective and not suspended for the applicable period set forth in
Section 2.3(a));

(iii) during the period starting with the date thirty (30) calendar days (sixty
(60) calendar days in the case of an IPO Demand) prior to the Company’s
reasonably estimated date of filing of, and ending on the date ninety
(90) calendar days (one hundred eighty (180) calendar days in the case of an IPO
Demand or such shorter period to which any officer or director of the Company or
holder of at least five percent (5%) of the Company’s outstanding securities is
subject pursuant to a lockup restriction similar to that described in
Section 2.7) immediately following the effective date of, any registration
statement pertaining to securities offered by the Company (other than a
registration of securities on Form S-8 (as promulgated under the Securities
Act), a registration of securities on Form S-4 (as promulgated under the
Securities Act), a registration of securities in a Rule 145 transaction, or a
registration of securities with respect to an employee benefit plan (including
in each case pursuant to successor forms and rules)), provided that the Company
is actively employing in good faith its reasonable best efforts to cause such
registration statement to be filed (if not already filed) and to become
effective and the managing underwriter(s) of such offering certifies in writing
that the registration of Registrable Securities would have, in its reasonable
estimation, a material adverse effect on the marketability of the offering for
which such registration statement was filed; or

(iv) if the Company shall furnish to the Holders a certificate signed by any
executive officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company, by majority vote, it would be materially
detrimental to the Company for such registration statement to be filed in the
near future and that it is, therefore, in the best interests of the Company to
defer the filing of such registration statement, then the Company shall have the
right to defer such filing for a period of not more than ninety (90) calendar
days after receipt of the Demand Registration Request; provided, however, that
the Company shall not defer its obligation in this manner for more than an
aggregate of one hundred twenty (120) calendar days in any consecutive
twelve-month period; or

(c) Other Shares. The registration statement filed pursuant to the request of
the Initiating Holders may, subject to the provisions of Sections 2.1(d) and
2.9, include Other Shares, and may include securities of the Company being sold
for the account of the Company.

(d) Form of Registration; Underwriting.

(i) The Initiating Holders shall determine the method of distribution of the
Registrable Securities covered by a Demand Registration Request pursuant to this
Section 2.1, whether

 

-5-



--------------------------------------------------------------------------------

by means of an underwritten offering or any other lawful means, and the
Initiating Holders shall determine the form of the registration statement to be
used in connection therewith, whether an underwritten or non-underwritten
offering on Form S-1 or Form S-3, or a Shelf Registration, subject to the
Company’s eligibility to utilize such form of registration statement under the
Securities Act; provided, however, that (A) any such method of distribution
(other than a firm commitment underwritten public offering or an offering from
time to time through the facilities of an Eligible Exchange (including so-called
“block trades”) pursuant to a Shelf Registration)) shall be reasonably
acceptable to the Company, (B) the IPO Demand must be for a firm commitment
underwritten public offering, (C) the Company shall not be required to file a
Shelf Registration until after the first anniversary of an Initial Public
Offering and (D) if the Company is selling securities for its own account in an
Initial Public Offering, any such method of distribution shall be mutually
agreed between the Company and the Initiating Holders. The right of any Holder
to include all or any portion of its Registrable Securities in such registration
pursuant to this Section 2.1 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities to the extent provided herein. If the Company shall
request inclusion in any registration pursuant to Section 2.1 of securities
being sold for its own account, or if Other Selling Stockholders shall request
inclusion in any registration pursuant to Section 2.1, the Initiating Holders
shall, on behalf of all Holders, offer to include such securities in the
underwriting and such offer shall be conditioned upon the participation of the
Company or such Other Selling Stockholders in such underwriting and the
inclusion of the Company’s and Other Selling Stockholders’ other securities of
the Company and their acceptance of the further applicable provisions of this
Section 2 (including Sections 2.1(g) and 2.7). The Company shall (together with
all Holders and Other Selling Stockholders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for such underwriting by the holders of a majority of the Registrable
Securities held by the Initiating Holders. Such representative or
representatives must be reasonably acceptable to the Company, and if the
representative or representatives selected by the Initiating Holders are not
reasonably acceptable to the Company there must be two “co-lead”
representatives, both of which must be underwriters of national reputation, one
of which is selected by the Initiating Holders and the other of which is
selected by the Company.

(ii) Notwithstanding any other provision of this Section 2.1, if the managing
underwriter(s) advises the Initiating Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten, the number of
shares of securities that are entitled to be included in the registration and
underwriting shall be allocated as follows: (A) first, to the Holders requesting
to include Registrable Securities in such registration statement based on the
pro rata percentage of Registrable Securities held by such Holders relative to
all other Holders requesting to include Registrable Securities in such
registration statement, (B) second, to the Other Selling Stockholders requesting
to include Other Shares in such registration statement based on the pro rata
percentage of Other Shares held by such Other Selling Stockholders relative to
all the Other Selling Stockholders requesting to include Other Shares in such
registration statement, and (C) third, to the Company. For avoidance of doubt,
no securities of the Company or Other Shares shall be included in a registration
under this Section 2.1 unless all Registrable Securities that are requested to
be included in such registration are so included.

(iii) If a person who has requested inclusion in such registration as provided
above does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from the Company, the managing
underwriter(s) or the Initiating Holders. The securities so excluded shall also
be withdrawn from such registration. If securities are so withdrawn from the
registration and if the number of shares to be included in such registration was
previously reduced as a result of marketing factors pursuant to this
Section 2.1(d), then the Company shall offer to all Holders and Other Selling
Stockholders who have retained rights to include securities in the registration
the right to include additional Registrable Securities and Other Shares in the
registration in an aggregate amount

 

-6-



--------------------------------------------------------------------------------

equal to the number of shares so withdrawn, with such shares to be allocated
among such Holders and Other Selling Stockholders requesting additional
inclusion, in the manner set forth in Section 2.1(d)(ii).

(e) Company Standstill. The Company may not (in the case of a request for
registration pursuant to Section 2.1 which is for an underwritten public
offering, without the consent of the managing underwriter(s)) cause any other
registration of securities for sale for its own account (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 of the Securities Act is applicable) to become
effective within (i) one hundred eighty (180) calendar days following the
effective date of any registration pursuant to this Section 2.1 if such
registration is in connection with the Initial Public Offering (or such shorter
period as is required by the managing underwriters, if any), or (ii) sixty
(60) calendar days following the effective date of any other registration
pursuant to this Section 2.1 that is not in connection with the Initial Public
Offering (or such shorter period as is required by the managing underwriters, if
any).

(f) Right to Terminate Registration. The holders of a majority of the
Registrable Securities held by the Initiating Holders to be included in a
registration pursuant to this Section 2.1 shall have the right to terminate or
withdraw any registration under this Section 2.1 prior to the effectiveness of
such registration whether or not the Company, any Holder or Other Selling
Stockholder has elected to include securities in such registration (a “Withdrawn
Registration”), in which case the Company will no longer be required to proceed
with the registration; provided, however, that such Withdrawn Registration shall
be counted as a registration for the purposes of Section 2.1(b)(ii) unless
either: (i) the withdrawal by the Holders occurs prior to the initial filing of
a preliminary registration statement with the Commission with respect to such
registration, (ii) there is a Material Adverse Effect on the Company after the
filing date of the most recent annual report or, if later, the most recent
quarterly report, of TW filed with the Commission on a Form 10-K or Form 10-Q,
as the case may be, filed prior to the making of the relevant Demand
Registration Request pursuant to Section 2.1 (the “Last SEC Report”), (iii) the
Last SEC Report includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, relating to a Material Adverse Effect or (iv) in the event
the Company has not previously filed a periodic report under the Exchange
Act, the withdrawal occurs following a Material Adverse Effect that was not
known to the Initiating Holders prior to the making of the relevant Demand
Registration Request.

(g) Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to Section 2.1 shall be borne by the Company;
provided, however, that the Initiating Holders and Other Selling Stockholders
(and not the Company) shall be required to pay for all expenses (including
Registration Expenses) of any Withdrawn Registration (unless the withdrawal is
pursuant to Section 2.1(f)(iii) or 2.1(f)(iv); provided that, in the event of a
withdrawal pursuant to Section 2.1(f)(iv), the relevant Material Adverse Effect
existed at the time of the relevant Demand Registration Request) pro rata among
each other on the basis of the number of Registrable Securities or Other Shares
proposed to be registered. All Selling Expenses relating to securities
registered on behalf of the Holders or Other Selling Stockholders pursuant to
Section 2.1 shall be borne by the holders of securities included in such
registration pro rata among each other on the basis of the number of Registrable
Securities or Other Shares so registered.

2.2 Company Registration.

(a) Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration pursuant to a Demand Registration Request
(including a registration contemplated by Section 2.1(b)(iii)), a registration
of securities on Form S-8, a registration on Form S-4 (as

 

-7-



--------------------------------------------------------------------------------

promulgated under the Securities Act), a registration of securities in a Rule
145 (as promulgated under the Securities Act) transaction, a registration of
securities solely with respect to an employee benefit plan, or a registration
relating to the offer and sale of debt securities (including in each case
pursuant to successor forms and rules), the Company will:

(i) give to the Holders written notice thereof at least twenty (20) calendar
days prior to the filing of a registration therefore; and

(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request by the Holders made within
twenty (20) calendar days after receipt of such written notice from the Company.

Notwithstanding the foregoing, if any such registration is being filed to effect
the registration of a Distribution, the Holders shall not be entitled to include
in such registration any Registrable Securities held by the Holders.

(b) Underwriting.

(i) If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to Section 2.2(a)(i). In
such event, the right of any Holder to registration pursuant to this Section 2.2
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and the Other Selling
Stockholders) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.

(ii) Notwithstanding any other provision of this Section 2.2, if the
underwriters advise the Company in writing that marketing factors require a
limitation on the number of shares to be underwritten, the underwriters may
(subject to the limitations set forth below) limit the number of Registrable
Securities to be included in the registration and underwriting. The Company
shall so advise all holders of securities requesting registration, and the
number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated, as follows: (A) first, to the
Company for securities being sold for its own account, and (B) second, to the
Holders and Other Selling Stockholders requesting to include Registrable
Securities or Other Shares in such registration statement based on the aggregate
pro rata percentage of Registrable Securities and Other Shares held by such
Holders and Other Selling Stockholders, on a pari passu basis. Notwithstanding
the foregoing, no such exclusion or allocation shall reduce the amount of
securities of the Holders included in such registration statement below fifty
percent (50%) of the total amount of securities included in such registration
statement for the account of the persons other than the Company.

(iii) If a Holder or Other Selling Stockholder who has requested inclusion in
such registration as provided above does not agree to the terms of any such
underwriting, such person shall also be excluded therefrom by written notice
from the Company or the managing underwriter(s). The Registrable Securities or
Other Shares so excluded shall also be withdrawn from such registration. If
securities are so withdrawn from the registration and if the number of shares of
Registrable Securities or Other Shares to be included in such registration was
previously reduced as a result of marketing factors pursuant to Section 2.2(b),
the Company shall then offer to all Holders and Other Selling Stockholders who
have retained the right to include securities in the registration the right to
include additional securities in the registration in an aggregate amount equal
to the number of shares so

 

-8-



--------------------------------------------------------------------------------

withdrawn, with such shares to be allocated among the persons requesting
additional inclusion, in the manner set forth in Section 2.2(b)(ii).

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder or
Other Selling Stockholder has elected to include securities in such
registration.

(d) Expenses of Registration. All Registration Expenses incurred in connection
with any registrations pursuant to this Section 2.2 shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Holders or Other Selling Stockholders pursuant to this Section 2.2 shall be
borne by the holders of securities included in such registration pro rata among
each other on the basis of the number of Registrable Securities or Other Shares
so registered, and it shall be a further condition to the participation of Other
Selling Stockholders in such registration that they have agreed in writing to
pay their pro rata portion of such Selling Expenses.

(e) Effect of Registration. Notwithstanding any other provision of this
Agreement, the Holders hereby agree that if the Company initiates a registration
of equity securities for its own account in compliance with the provisions of
Section 2.1(b)(iii) after the making of the IPO Demand but prior to the filing
of the preliminary registration statement therefor, then, so long as the Company
complies with the provisions of Section 2.1(b)(iii), such registration shall be
deemed a Company registration that shall be governed by the terms of this
Section 2.2 (and not by the terms of Section 2.1 other than the provisions of
Section 2.1(b)(iii)) and such registration shall preempt the IPO Demand in
accordance with Section 2.1(b)(iii) so long as the Company complies with the
provisions of Section 2.1(b)(iii).

2.3 Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 2.1 and each registration effected by the Company
pursuant to Section 2.2 in which any Holder participates, the Company will keep
each participating Holder advised in writing as to the initiation of each
registration and as to the completion thereof, and will, subject to
Sections 2.1(g) and 2.2(d), at its expense:

(a) prepare and file with the Commission pre-effective amendments and
post-effective amendments to such registration statement and such amendments to
the prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may be required by the rules,
regulations or instructions applicable to the registration form utilized by the
Company or by the Securities Act or the Exchange Act or the rules and
regulations thereunder necessary to keep such registration statement effective
for up to thirty (30) calendar days or, in the case of a Shelf Registration,
three hundred sixty (360) calendar days, and cause the prospectus as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
otherwise comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
until the earlier of: (i) such 30th or 360th calendar day, as applicable, and
(ii) such time as all Registrable Securities covered by such registration
statement have ceased to be Registrable Securities; provided that a reasonable
time before filing a registration statement or prospectus, or any amendments or
supplements thereto, the Company will furnish to each participating Holder, the
managing underwriter(s) (if applicable) and their respective counsel for review
and comment, copies of all documents proposed to be filed and will not file any
such documents to which any of them reasonably object prior to the filing
thereof;

(b) furnish to each participating Holder such number of copies of such
registration statement and of each amendment and post-effective amendment
thereto (in each case including all exhibits), any prospectus or prospectus
supplement and such other documents as such participating

 

-9-



--------------------------------------------------------------------------------

Holder may reasonably request in order to facilitate the disposition of the
Registrable Securities by such participating Holder (the Company hereby
consenting to the use of the prospectus or any amendment or supplement thereto
in connection with such disposition);

(c) register or qualify such Registrable Securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
the participating Holders reasonably request, and do any and all other acts and
things which may be reasonably necessary or advisable to enable the
participating Holders to consummate the disposition in such jurisdictions of the
Registrable Securities owned by the participating Holders, except that the
Company will not for any such purpose be required to qualify generally to do
business as a foreign corporation, to subject itself to taxation or to consent
to general service of process in any such jurisdiction where, but for the
requirements of this paragraph, it would not be obligated to be so qualified or
to be so subject to taxation or to general service of process;

(d) promptly notify each participating Holder at any time (a “Suspension
Period”) when a prospectus relating to any such Registrable Securities is
required to be delivered under the Securities Act and the Company has become
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. As promptly
thereafter as is practicable using reasonable best efforts, the Company shall
prepare and file, and furnish to each participating Holder a reasonable number
of copies of an amendment to such registration statement and/or supplement to
the related prospectus as may be necessary so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing; provided that, in the event that an
executive officer of the Company determines in good faith that the disclosure of
such information as would result in such prospectus not including an untrue
statement of material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements therein not misleading would
be materially detrimental to the Company, the Company shall be permitted to
delay the filing of such corrective amendment or supplement for a period of time
not to exceed one hundred twenty (120) days; and provided further, that the time
during which such registration statement shall remain effective pursuant to
Section 2.3(a) (if applicable) will be extended by the number of calendar days
that any Holder is prevented from selling because it is unable to deliver a
prospectus as a result of a Suspension Period;

(e) notify each participating Holder at any time:

(i) when any preliminary prospectus, final prospectus or prospectus supplement
or post-effective amendment has been filed, and, with respect to the
registration statement or any post-effective amendment, when the same has become
effective;

(ii) of any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;

(iii) of the receipt by the Company of any written comments to the registration
statement or the prospectus from the Commission (and the Company shall provide
such comments and any responses thereto to a participating Holder upon request);

(iv) of the issuance by the Commission of any stop order of which the Company or
its counsel is aware or should be aware suspending the effectiveness of the
registration statement or any order preventing the use of a related prospectus,
or the initiation or any threats of any proceedings for such purposes; and

 

-10-



--------------------------------------------------------------------------------

(v) of the receipt by the Company of any written notification of the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or any threats of any proceeding for that
purpose;

(f) otherwise comply with all applicable rules and regulations of the
Commission, and make available to each participating Holder an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act; provided that the Company will be deemed to have complied with this
Section 2.3(f) if it has satisfied the provisions of Rule 158 under the
Securities Act;

(g) cause all such Registrable Securities to be listed on any Eligible Exchange
on which the Company’s common stock is then listed, if such Registrable
Securities are not already so listed and if such listing is then permitted under
the rules of such Eligible Exchange, and to provide a transfer agent and
registrar and a CUSIP number for such Registrable Securities covered by such
registration statement no later than the effective date of such registration
statement;

(h) enter into agreements (including underwriting agreements) and in connection
therewith:

(i) make such representations and warranties to each participating Holder and
the underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in comparable underwritten offerings;

(ii) use all reasonable efforts to obtain opinions of counsel to the Company
thereof (which counsel and opinions (in form, scope and substance) will be
reasonably satisfactory to the managing underwriter(s), if any, and the
participating Holders) addressed to the participating Holders and the
underwriters, if any, covering the matters customarily covered in opinions
requested in comparable underwritten offerings and such other matters as may be
reasonably requested by the participating Holders and the managing
underwriter(s), if any;

(iii) use all reasonable efforts to obtain “cold comfort” letters and
bring-downs thereof from the Company’s independent certified public accountants
addressed to the participating Holders and the underwriters, if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters by independent accountants in connection with
underwritten offerings;

(iv) if requested, provide indemnification in accordance with the provisions and
procedures of Section 2.4 to all parties to be indemnified pursuant to said
section; and

(v) deliver such documents and certificates as may be reasonably requested by
the participating Holders and the managing underwriter(s), if any, to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company;

provided, however, that the Company shall not be obligated to take any of the
actions under this Section 2.3(h) more than an aggregate of three times in
connection with registrations pursuant to Section 2.1;

(i) cooperate with each participating Holder and the managing underwriter(s) or
underwriters or agents, if any, to facilitate, to the extent reasonable under
the circumstances, the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing the Registrable Securities to be
sold under such registration statement, and enable such Registrable Securities
to be in such denominations and registered in such names as the managing
underwriter(s) or underwriters or agents, if any, or any participating Holder
may request;

 

-11-



--------------------------------------------------------------------------------

(j) if reasonably requested by the managing underwriter(s) or underwriters or
the participating Holders, incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter(s) and the
participating Holders agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, including without
limitation information with respect to the purchase price being paid by such
underwriters and with respect to any other terms of the underwritten offering of
the Registrable Securities to be sold in such offering and make all required
filings of such prospectus supplement or post-effective amendment as promptly as
practicable upon being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;

(k) provide each participating Holder, any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by such participating Holder or underwriter
(collectively, the “Inspectors”) reasonable access, during normal business hours
and upon prior notification, to appropriate officers of the Company and the
Company’s subsidiaries to ask questions and to obtain information reasonably
requested by any such Inspector and make available for inspection all financial
and other records and other information, pertinent corporate documents and
properties of any of the Company and its subsidiaries and affiliates as may be
reasonably necessary to enable them to exercise their due diligence
responsibilities;

(l) in the event of the issuance of any stop order of which the Company or its
counsel is aware or should be aware suspending the effectiveness of the
registration statement or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any Registrable Securities
included in the registration statement for sale in any jurisdiction, the Company
will use its reasonable best efforts promptly to obtain its withdrawal; and the
period for which the registration statement will be kept effective will be
extended by a number of calendar days equal to the number of calendar days
between the issuance and withdrawal of any stop orders;

(m) only in the event of a registration in connection with an Initial Public
Offering, reasonably cooperate to make available members of senior management of
the Company to participate in a customary “road show” with potential purchasers
of the Registrable Securities, which “road show” shall last no longer than seven
(7) calendar days and shall not require more than four (4) members of senior
management of the Company to make investor presentations; and

(n) cause an Entity Conversion prior to effectiveness of the registration
statement if such Entity Conversion has not occurred prior to such time.

2.4 Indemnification and Contribution.

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of its officers, directors and partners, legal counsel, and
accountants and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification, or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each of its officers, directors, and each person
who controls within the meaning of Section 15 of the Securities Act any
underwriter, against all expenses, claims, losses, damages, and liabilities (or
actions, proceedings, or settlements in respect thereof) arising out of or based
on: (i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any preliminary prospectus, final
prospectus, summary prospectus, “issuer free writing prospectus” as defined in
Rule 433 of the Securities Act, offering circular, or other document (including
any related registration statement, notification, or the like) incident to any
such registration, qualification, or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading,

 

-12-



--------------------------------------------------------------------------------

or (iii) any violation (or alleged violation) by the Company of the Securities
Act, any state securities laws or any rule or regulation thereunder applicable
to the Company and relating to action or inaction required of the Company in
connection with any offering covered by such registration, qualification, or
compliance, and the Company will reimburse each such Holder, each of its
officers, directors, partners, legal counsel, and accountants and each person
controlling such Holder, each such underwriter, each of its officers, directors,
and each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability, or action; provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or action arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder, any of such Holder’s officers, directors, partners, legal counsel
or accountants, any person controlling such Holder, such underwriter or any
person who controls any such underwriter and stated to be specifically for use
therein; and provided, further, that, the obligations of the Company contained
in this Section 2.4(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld).

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such
registration, qualification, or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, officers, partners, legal counsel,
and accountants and each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, each
other such Holder, and each of their officers, directors, and partners, and each
person controlling such Holder, against all claims, losses, damages and
liabilities (or actions, proceedings, or settlements in respect thereof) arising
out of or based on: (i) any untrue statement (or alleged untrue statement) of a
material fact contained or incorporated by reference in any such preliminary
prospectus, final prospectus, summary prospectus, “issuer free writing
prospectus” as defined in Rule 433 of the Securities Act, offering circular, or
other document (including any related registration statement, notification, or
the like) incident to any such registration, qualification, or compliance, or
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and such Holders, directors,
officers, partners, legal counsel, and accountants, persons, underwriters, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability, or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such preliminary prospectus, final prospectus, summary
prospectus, issuer free writing prospectus, offering circular, or other document
(including any related registration statement, notification, or the like) in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein; provided,
however, that the obligations of such Holder contained in this Section 2.4(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); provided, further,
that in no event shall any indemnity under this Section 2.4 exceed the net
proceeds from the offering received by such Holder unless such liability arises
out of or is based on wilful misconduct by such Holder.

(c) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party,

 

-13-



--------------------------------------------------------------------------------

who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.4, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 2.4 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations provided, that,
in no event shall any contribution by a Holder under this Section 2.4(d) exceed
the net proceeds from the offering received by such Holder unless such liability
arises out of or is based on wilful misconduct by such Holder. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

2.5 Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may request in writing and as shall be
reasonably required in connection with any registration, qualification, or
compliance referred to in this Section 2.

2.6 Rule 144 Reporting and Administration.

(a) If the Company registers a class of securities under Section 12 of the
Exchange Act or shall commence to file reports under Section 13 or 15(d) of the
Exchange Act, the Company agrees to use all reasonable efforts to:

(i) make and keep “public information” regarding the Company available as such
term is defined in Rule 144 under the Securities Act; and

(ii) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

 

-14-



--------------------------------------------------------------------------------

(b) From and after an Initial Public Offering, the Company shall use all
reasonable efforts to facilitate and expedite transfers of Registrable
Securities pursuant to Rule 144 under the Securities Act, which efforts shall
include timely notice to its transfer agent to expedite such transfers of
Registrable Securities.

2.7 Market Stand-Off Agreement. Each Holder hereby agrees that such Holder shall
not sell or otherwise transfer, or make any short sale of, any common stock (or
other securities) of the Company held by such Holder (other than those included
in the registration) during the one hundred eighty (180) calendar day period
following the effective date of the Initial Public Offering; provided that, all
officers and directors of the Company and all holders of at least five percent
(5%) of the Company’s outstanding securities are bound by and have entered into
similar agreements. The obligations described in this Section 2.7 shall not
apply to a registration relating solely to employee benefit plans on Form S-l or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.

2.8 Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted to a Holder by the Company under this
Section 2 may be transferred or assigned by a Holder only to a transferee or
assignee of Registrable Securities which is a permitted transferee pursuant to
the applicable terms of the Operating Agreement.

2.9 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of
Google or those Holders holding a majority of the Registrable Securities, enter
into any agreement with any holder or prospective holder of any securities of
the Company giving such holder or prospective holder any registration rights the
terms of which are senior to, or which otherwise impair, the registration rights
granted to the Holders hereunder.

2.10 Termination of Registration Rights. The right of any Holder to request
registration or inclusion in any registration pursuant to Sections 2.1 or 2.2
shall terminate on the date that is the earlier of (i) four (4) years after the
closing of the Company’s Initial Public Offering and (ii) the first date
following the second anniversary of the closing of the Company’s Initial Public
Offering on which (x) the Conversion Stock of the Company has been listed on an
Eligible Exchange for two years and remains so listed and (y) the Company is
eligible to use Form S-3 under the Securities Act.

Section 3

Miscellaneous

3.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
Holders holding a majority of the Registrable Securities. Any such amendment,
waiver, discharge or termination effected in accordance with this paragraph
shall be binding upon each Holder and each future holder of all such Registrable
Securities.

3.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand or by
messenger addressed:

 

-15-



--------------------------------------------------------------------------------

(a) if to Google, to:

1600 Amphitheater Parkway

Mountain View, CA 94043

Facsimile: (650) 649-1920

Attention: David C. Drummond, Senior Vice President, Corporate Development

Attention: Donald Harrison, Corporate Counsel, M&A and Securities

with a copy to (which shall not constitute notice):

Wilson Sonsini Goodrich & Rosati,

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94034

Facsimile: (650) 493-6811

Attention: David J. Segre

(b) if to the Company, to:

AOL Holdings LLC

c/o AOL LLC

22000 AOL Way

Dulles, VA 20166

Facsimile: (703) 265-1105

Attention: General Counsel; SVP Mergers and Acquisitions

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Facsimile: (212) 474-3700

Attention: Richard Hall

(c) if to any Holder (other than Google), at such address or facsimile number
shown in the Company’s records, or, until any such person so furnishes an
address or facsimile number to the Company, then to and at the address of the
last holder of such shares for which the Company has contact information in its
records.

Each such notice or other communication shall be deemed to have been delivered
and given for all purposes (i) on the delivery date if delivered by confirmed
facsimile, (ii) on the delivery date if delivered personally to the party to
whom the same is directed, (iii) one (1) business day after deposit with a
commercial overnight carrier, with written verification of receipt, or (iv) five
(5) business days after the mailing date, whether or not actually received, if
sent by U.S. mail, return receipt requested, postage and charges prepaid, or any
other means of rapid mail delivery for which a receipt is available addressed to
the receiving party as specified on the signature page of this Agreement.
Changes of the

 

-16-



--------------------------------------------------------------------------------

person to receive notices or the place of notification shall be effectuated
pursuant to a notice given under this Section 3.2.

3.3 Governing Law. This Agreement and the rights of the parties hereto shall be
interpreted in accordance with the laws of the State of New York, and all rights
and remedies shall be governed by such laws without regard to principles of
conflict of laws. To the fullest extent permitted by applicable law, each of the
parties hereto irrevocably agrees that any legal action or proceeding arising
out of this Agreement shall be brought only in the state or United States
Federal courts located in the State of New York. Each party hereto irrevocably
consents to the service of process outside the territorial jurisdiction of such
courts in any such action or proceeding by the mailing of such documents by
registered United States mail, postage prepaid, to the respective address set
forth in Section 3.2.

Successors and Assigns. Without the prior written consent of the Company and
Holders holding a majority of the Registrable Securities, this Agreement, and
any and all rights, duties and obligations hereunder, shall not be assigned,
transferred, delegated or sublicensed by any party hereto to any third party
(except as expressly permitted pursuant to Section 2.8). Any attempt by a party
to assign, transfer, delegate or sublicense any rights, duties or obligations
that arise under this Agreement, other than as permitted by the immediately
preceding sentence, shall be void. Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.

3.4 Entire Agreement. This Agreement and the exhibits hereto and the applicable
provisions set forth in the Operating Agreement constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. No party hereto shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.

3.5 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or

approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

3.6 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

3.7 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

-17-



--------------------------------------------------------------------------------

3.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.

3.9 Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto and delivered by
such party by facsimile or any similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen. Such execution
and delivery shall be considered valid, binding and effective for all purposes.
At the request of any party hereto, all parties hereto agree to execute and
deliver an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.

3.10 No Impairment. The Company agrees that it shall not amend its charter
documents (e.g., certificate of formation, operating agreement, certificate of
incorporation, bylaws) or enter into or amend any agreement if such amendment or
agreement would materially impair or otherwise adversely affect the rights of
the Holders pursuant to this Agreement.

3.11 Confidentiality. Each Holder expressly acknowledges that such Holder may
receive confidential and proprietary information relating to the Company,
including information relating to the Company’s financial condition and business
plans, and that the disclosure of such confidential information to a third party
would cause irreparable injury to the Company. Except with the prior written
consent of the Company, no Holder shall disclose any such information to a third
party (other than (i) on a “need to know” basis to any affiliate or any
employee, agent, representative or contractor of such Holder or its affiliates
or (ii) in connection with any disclosure made to a prospective Financial
Investor transferee as defined in and in accordance with Section 7.04(b) of that
certain Amended and Restated Limited Liability Company Agreement, by and among
the parties hereto and certain additional persons, dated as of the date hereof
(each of whom shall agree to maintain the confidentiality of such information)),
and each Holder shall use reasonable efforts to preserve the confidentiality of
such information. The obligations of a Holder under this Section 3.12 shall
survive the termination of this Agreement or cessation of a Holder’s status as a
Holder for a period of five years. Information exchanged between Holders shall
be non-confidential unless exchanged pursuant to a separate confidentiality
agreement executed between such Holders. Notwithstanding the foregoing, a Holder
shall not be bound by the confidentiality obligations in this Section 3.12 with
respect to any information that is currently or becomes: (a) required to be
disclosed by such Holder pursuant to applicable law, including federal or state
securities laws, or a domestic national securities exchange rule (but in each
case only to the extent of such requirement); (b) required to be disclosed in
order to protect such Holder’s interest in the Company or enforce Holder’s
rights under this Agreement (but in each case only to the extent of such
requirement and only after consultation with the Company); (c) publicly known or
available in the absence of any improper or unlawful action on the part of such
Holder; or (d) known or available to such Holder via legitimate means other than
through or on behalf of the Company or the other Holders.

 

[Remainder of Page Intentionally Left Blank]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day and year first above written.

 

TIME WARNER INC.

By:     

Name:

     Title:     

“COMPANY”

 

AOL HOLDINGS, LLC

By:     

Name:

     Title: Chief Executive Officer

“GOOGLE”

 

GOOGLE, INC.

By:     

Name:

     Title:

 

 

[SIGNATURE PAGE FOR THE REGISTRATION RIGHTS AGREEMENT]